Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 31, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157930(24)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  IN THE MATTER OF                                                                                     Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  THERESA M. BRENNAN, JUDGE
  53rd DISTRICT COURT                                               SC: 157930
                                                                    JTC Formal Complaint No. 99

  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

         On order of the Chief Justice, the motion of the Judicial Tenure Commission to file
  a responsive brief in excess of the page limitation is GRANTED. The responsive brief
  submitted on May 30, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 31, 2019

                                                                               Clerk